Filed 8/18/16 P. v. Page CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D069156

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD250178)

SAMPSON LOUIS PAGE,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, David M.

Gill, Judge. Affirmed.

         Benjamin Boyce Kington, under appointment by the Court of Appeal, for

Defendant and Appellant.

         Kamala D. Harris, Attorney General, for Plaintiff and Respondent.

         Sampson Louis Page pleaded guilty to one count of disturbing the peace. (Pen.

Code, § 415.) His plea agreement included a waiver of the right to appeal the stipulated

sentence. Page appeals under People v. Wende (1979) 25 Cal. 3d 436 (Wende) and
Anders v. California (1967) 386 U.S. 738 (Anders). We offered Page the opportunity to

file his own brief on appeal but he has not responded.

                   FACTUAL AND PROCEDURAL BACKGROUND

       In September 2014, the district attorney charged Page by amended information

with four counts of felony child abuse (Pen. Code, § 273a, subd. (a)) and one count each

of possession for sale of a controlled substance (Health & Saf. Code, § 11378),

possession of a controlled substance (Health & Saf. Code, § 11377, subd. (a)) and

possession of paraphernalia used for narcotics (Health & Saf. Code, § 11364.1, subd. (a)).

The People subsequently added two charges of contributing to the delinquency of a minor

(Pen. Code, § 272) and one count of disturbing the peace (Pen. Code, § 415).

       The court denied Page's different motions filed under People v. Marsden (1970) 2
Cal. 3d 118, 124-125 (Marsden) to substitute his appointed attorney.

       In October 2015, the court denied Page's motion to withdraw his guilty plea as to

all counts. Subsequently, in exchange for Page's guilty plea to disturbing the peace, the

court dismissed the other charges. The court denied probation and sentenced Page to

time served.

       Page timely filed a notice of appeal. The trial court denied his request for a

certificate of probable cause.

                                       DISCUSSION

       Appellate counsel has identified the following issues that "might arguably support

the appeal" (Anders, supra, 386 U.S. at p. 744):

       (1) Is Page's guilty plea constitutionally valid?

                                              2
       (2) Did the trial court err by denying Page's motion to withdraw his plea?

       (3) Did the trial court err by denying Page's Marsden motions?

       (4) Did the trial court err by failing to appoint a new attorney to file a motion to

withdraw the plea?

       (5) Was Page's waiver of the right to appeal valid?

       A review of the record pursuant to Wende, supra, 25 Cal. 3d 436 and Anders,

supra, 386 U.S. 738, including the issues referred to by counsel, has disclosed no

reasonably arguable appellate issues. Page has been represented by competent counsel

on this appeal.

                                          DISPOSITION

       The judgment is affirmed.




                                                                             O'ROURKE, J.

WE CONCUR:


HALLER, Acting P. J.


McDONALD, J.




                                              3